DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 9, 11 and 18-19 are cancelled.
Claims 1-8, 10, 12-17 and 20-23 are allowed.

Response to Arguments
Applicant’s arguments, see 7-10, filed 01/31/2022, with respect to claims 1 and 12 have been fully considered and are persuasive in view of the new amendments to the claims. The rejections of claims 1 and 12 have been withdrawn. 

Allowable Subject Matter
Claims 1-8, 10, 12-17 and 20-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 (amended) are allowed because none of the prior arts of record taken singly or in combination with the others explicitly discloses all the limitations of claim 1 as currently amended. For instance, the closest prior art of record, Kim et al (US PUB 20150092971) discloses a method for equalizing air pressure in an ear canal, the method comprising: sensing a movement of a hearing device within the ear canal by a movement detection sensor; based on sensing the movement, setting an active valve of the hearing device to a first position to open a vent through the hearing device or to a second position to close the vent through the hearing device.
claim 1: activating a timer of the hearing device; and in response to activating the timer, maintaining the active valve in its open state for a predetermined duration of time, wherein the timer is activated by removing the hearing device from a charging station.

Claims 2-8 and 10 are allowed based on their respective dependency from claim 1.

Claim 12 (amended) are allowed because none of the prior arts of record taken singly or in combination with the others explicitly discloses all the limitations of claim 1 as currently amended. For instance, the closest prior art of record, Kim et al (US PUB 20150092971) discloses a hearing device, comprising: a housing that comprises a vent…; at least one movement detection sensor configured to sense a movement of the hearing device within the ear canal; and an active valve configured to open and close the vent based on an output of the at least one movement detection sensor.
However, the examiner found neither of the prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior arts which teaches the following limitations in combination with the other limitations of claim 1: a touch sensor configured to sense handling of the hearing device; and a removal handle attached to the housing of the hearing device, wherein the removal handle carries the touch sensor.

Claims 13-17 and 20-23 are allowed based on their respective dependency from claim 12.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYESOLA C OJO whose telephone number is (571)272-0848. The examiner can normally be reached Monday through Friday 8:00am to 4:00pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.